DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/24/2021.
In the instant Amendment, claims 1, 9 and 16 are independent claims; claims 1, 9 and 16 are amended; claims 3-4, 6, 10-12 and 17-18 are cancelled. Claims 1-2, 5, 7-9, 13-16 and 19-22 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017) and further in view of Lambert et al (“Lambert,” US 20170241760). 

Regarding claim 1, Sierra discloses a method for obfuscating data at-transit to protect against side-channel attacks, (Sierra [0006], [0022], [0099]-[0100] describe obfucating; [0057] describes protecting against side-channel attacks) comprising:
determining, for communicating a valid data between a processor and a memory within a secure element of a system across an interconnect fabric of the system, (Sierra, [0044] describes determining for communicating a valid data between a process and memory (FIG 7) within a secure element as described in paragraphs [0028], [0031], [0033] of a system across an interconnect as described in paragraphs [0074], [0077], [0081], with a fabric as described in paragraphs [0074], [0076], [0085]; also see [0005]-[0008])
wherein the interconnect fabric comprises metal lines and vias; (Sierra, [0024] describes the system can be carried out in hardware such as circuitry and dedicated logic; [0074] describes a bus-based interconnect [thus it is implicit that a bus and circuitry would have metal lines and vias; also see [0005]-[0008])
providing the sequence of data to the memory across the interconnect fabric; (Sierra, [0044] describes providing a sequence of data to the memory in FIG 7 across the fabric as shown in FIG 7 and as described in paragraphs [0074], [0076] and [0085]; also see [0005]-[0008])
Sierra fails to explicitly disclose a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by the system comprising the processor and the dummy data is data that can be discarded by the system receiving, from the memory, stored data corresponding to each data of the sequence of data; determining, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data;  discarding the second data; and  providing the first data to the processor for use by the system. 
However, in an analogous art, Lambert discloses a sequence of data for a window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals). 
the sequence of data comprising the valid data and at least one dummy data, (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
wherein the valid data is data used by a system comprising the processor (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor). 
and the dummy data is data that can be discarded by the system receiving, from the memory, (Lambert, [0406], describes discarding invalid segments; [0052] describes invalid data being the same as dummy data)
stored data corresponding to each data of the sequence of data;  (Lambert, [0411] & [0505] describes stored segments)
determining,  from the received stored data, a first data corresponding to the valid data (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
and a second data corresponding to a data of the at least one dummy data;  discarding the second data; (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments [dummy] directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
(Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Sierra to a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by a system comprising the processor and the dummy data is data that can be discarded by the system receiving, from the memory, stored data corresponding to each data of the sequence of data;  determining, from the received stored data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data;  discarding the second data; and  providing the first data to the processor for use by the system. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]).

Regarding claim 7, Sierra and Lambert disclose the method of claim 1. 
Lambert further discloses wherein one or more of the at least one dummy data comprises valid data repeated a plurality of times within the window of time, (Lambert, shows in FIG 62, an obfuscation pattern permutation where valid data is repeated; [0122], describes varying time intervals; [0046], [0103] & [0105], describes a sequence in detail) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method 

Regarding claim 8, Sierra and Lambert disclose the method of claim 1. 
Sierra and Lambert fail to explicitly disclose wherein the sequence comprises an order for partial portions of the valid data within the window of time
Lambert further discloses wherein the sequence comprises an order for partial portions of the valid data within the window of time (Lambert, [0073], ordering of those functions that constitute various patterns used by the various method of the invention; [0092], re-ordering of segments; [0122], describes varying time intervals; [0110] describes valid data; [0046], [0103] & [0105], describes a sequence in detail)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Sierra to include wherein the sequence comprises an order for partial portions of the valid data within the window of time. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]). 

Regarding claim 16, Sierra discloses a memory storing instructions to protect against side-channel attacks that when executed by a processor, direct the processor to at least: (Sierra, FIG 7 describes a memory storing instructions to protect against side-channel attacks that when executed by a processor as described in paragraph [0057])
(Sierra, [0044] describes determine for communication across the interconnect as described in paragraphs [0074], [0077] and [0081] with fabric as described in [0074], [0076] and [0085] a valid data to another component as described in paragraph [0044] within a secure element of a system as described in paragraphs [0028], [0031] and [0033];  also see [0005]-[0008])
wherein the interconnect fabric comprises metal lines and vias; (Sierra, [0024] describes the system can be carried out in hardware such as circuitry and dedicated logic; [0074] describes a bus-based interconnect [thus it is implicit that a bus and circuitry would have metal lines and vias; also see [0005]-[0008])
provide the sequence of the data to the other component across the interconnect fabric; (Sierra, [0044] describes providing the sequence of data to the other component across the interconnect as described in paragraphs [0074], [0077] and [0081] with fabric as described in [0074], [0076] and [0085]; also see [0005]-[0008])
Sierra fails to explicitly disclose a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by the system comprising the processor and the dummy data is data that can be discarded by the system,  receiving, from the other component, data corresponding to each data of the sequence of data; determining, from the received data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data; discarding the second data; and providing the first data for use by the system.
However, in an analogous art, Lambert discloses a sequence of data for a window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals).
the sequence of data comprising the valid data and at least one dummy data, (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
wherein the valid data is data used by the system comprising the processor (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor).
and the dummy data is data that can be discarded by the system,  (Lambert, [0406], describes discarding invalid segments; [0052] describes invalid data being the same as dummy data)
receiving, from the other component, data corresponding to each data of the sequence of data; (Lambert, [0062], [0441], [0505] describes receiving from the other component, data corresponding to teach data of the sequence of data)
determining, from the received data, a first data corresponding to the valid data (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
and a second data corresponding to a data of the at least one dummy data; (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments [dummy] directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
discarding the second data; (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments [dummy] directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
and providing the first data for use by the system, (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Sierra to include a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is data used by the system comprising the processor and the dummy data is data that can be discarded by the system,  receiving, from the other component, data corresponding to each data of the sequence of data; determining, from the received data, a first data corresponding to the valid data and a second data corresponding to a data of the at least one dummy data; discarding the second data; and providing the first data for use by the system. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]).

Regarding claim 20, claim 20 is directed to a non-transitory machine-readable medium. Claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Miller et al ("Miller," US 20100299538). 

Regarding claim 2, Sierra and Lambert disclose the method of claim 1. 
Lambert further discloses wherein the determining of the sequence of data for the window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Sierra to include wherein the determining of the sequence of data for the window of time. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]). 

However, in an analogous art, Miller discloses wherein the determining of the sequence of data for the window of time is performed in response to memory request to read from or write to the memory (Miller, [0068] describes a memory request; [0070] describes a write operation into memory). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with the method and system of Sierra and Lambert to include wherein the determining of the sequence of data for the window of time is performed in response to memory request to read from or write to the memory. One would have been motivated to provide methods and systems for low-latency encrypted storage (Miller, [0002] & [0004]). 


Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017) and further in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Rolandi et al (“Rolandi,” US 20150220431). 

Regarding claim 5, Sierra and Lambert disclose the method of claim 1. 
Sierra and Lambert fail to explicitly disclose wherein the sequence further comprises at least one null data for the window of time, wherein null data is a clock cycle during the window of time in which no data is in transit. 
However, in an analogous art, Rolandi discloses wherein the sequence further comprises at least one null data for the window of time, wherein null data is a clock cycle (Rolandi, [0049], describes a dummy clock cycle for a sequence [dummy is the same as null data],here no data is in transit]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rolandi with the method and system of Sierra and Lambert to include wherein the sequence further comprises at least one null data for the window of time, wherein null data is a clock cycle during the window of time in which no data is in transit. One would have been motivated to provide configure memory for an execute in place mode (Rolandi, [0002])

Regarding claim 19, claim 19 is directed to the memory of claim 16. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017) in view of Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138).  

Regarding claim 9, Sierra discloses a secure element of an electronic system comprising: 
a memory; (Sierra, 742, FIG 7, memory) and
a processor, (Sierra, [0026] describes a processor)
wherein the processor receives a data input performs operations and communicates with the memory to read and write data, (Sierra, [0026] describes a processor and memory that receiving a data input as shown in FIG 7 where the processor receives data input to perform operations and communicate with the memory to perform read and write operations as described in paragraphs [0076]-[0078]; also see [0005]-[0008])
wherein data traverses between the processor and the memory within the secure element of the electronic system via an interconnect fabric of the secure element, (Sierra, [0044] and FIG 7 describes data going or traveling across or over between the processor and the memory within the secure element as described in paragraphs [0028], [0031] and [0033] with an interconnect as shown in FIG 7 and paragraphs [0074], [0077], [0081], describes an interconnect with a fabric as described in paragraphs [0074], [0076] and [0085])
wherein the interconnect fabric comprises metal lines and vias; (Sierra, [0024] describes the system can be carried out in hardware such as circuitry and dedicated logic; [0074] describes a bus-based interconnect [thus it is implicit that a bus and circuitry would have metal lines and vias) 
	wherein the processor further performs obfuscation operations to protect against side channel attacks, (Sierra, [0006], [0022], [0026] and [0099]-[0100] describe wherein the processor in FIG 7 further performs obfuscation operations to protect against side channel attacks as described in paragraph [0057])  	
	wherein the obfuscation operations direct the processor to: (Sierra, [0006], [0022],  [0026], [0099]-[0100] describe wherein the obfuscation operations direct the processor in FIG 7 to)
	determine, for communicating a valid data between the processor and the memory across the interconnect fabric, (Sierra, [0044] describes determine, for communicating a valid data between the processor (FIG 7) and the memory (FIG 7) across the interconnect as described in [0074], [0077] and [0081] with a fabric as described in paragraphs [0074], [0076] and [0085
and provide the sequence of data to the memory across the interconnect fabric,  (Sierra, [0044], describe and provide the sequence of data to the memory (FIG 7) across the interconnect as shown in FIG 7 and paragraphs [0074], [0077] & [0081] with a fabric as described in paragraphs [0074], [0076] and [0085])
	Sierra fails to explicitly disclose and a clock signal input. 
	However, in an analogous art, Stephens discloses and a clock signal input (Stephens, [0034], describes a clock as an input value). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stephens with the method and system of Sierra to include and a clock signal input. One would have been motivated to provide a new and innovative system, methods and apparatus for network data obfuscation (Stephens, [0002]). 
	Sierra and Stephens fails to explicitly disclose a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is used by the electronic system comprising the processor and the dummy data is data that can be discarded by the electronic system; and provide the sequence of data to the memory across the interconnect fabric. 
	However, in an analogous art, Lambert discloses a sequence of data for a window of time, (Lambert, [0046], Methods further include obfuscating the data object by compression and/or encryption using differing sequences of functions determined by permutations of a set of functions, executing other functions for obfuscation of the whole, not segmented data object, segmenting that obfuscated data object into varying numbers of segments or groupings of segments with varying lengths, reversibly reordering the segments, grouping the reordered segments, further obfuscating those segments and recording the manner of segmentation and further obfuscation of the segments; [0122] describes this process is done at various time intervals).
the sequence of data comprising the valid data and at least one dummy data, (Lambert, [0507], the originating system’s TPP can specify transmission of both valid and invalid segments directly to the receiving device or directly to the RCST’s specified in the receiving system’s retrieval pattern)
wherein the valid data is used by the system comprising the processor (Lambert, [0110] describes obfuscating the transmission of valid data; FIG 28 describes a transmission processor [where the value data is data used by the system with a processor).
and the dummy data is data that can be discarded by the system;  (Lambert, [0406], describes discarding invalid segments; [0052] describes invalid data being the same as dummy data)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lambert with the method and system of Sierra and Stephens to include a sequence of data for a window of time, the sequence of data comprising the valid data and at least one dummy data, wherein the valid data is used by the system comprising the processor and the dummy data is data that can be discarded by the system; and provide the sequence of data to the memory across the interconnect fabric. One would have been motivated to provide securely transmit and securely store data (Lambert, [0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al ("Sierra," US 20200336303 with a provisional filing date of 09/28/2017), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Shanbhogue et al ("Shanbhogue," US 20190306134).

Regarding claim 13, Sierra, Stephens and Lambert disclose the secure element of claim 9. 
Sierra, Stephens and Lambert fail to explicitly disclose wherein the interconnect fabric is a data bus.
However, in an analogous art, Shanbhogue discloses wherein the interconnect fabric is a data bus, (Shanbhogue, [0045], interconnect fabric architecture includes [0245], a processor and a data bus). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanbhogue with the method and system of Sierra, Stephens and Lambert to include wherein the interconnect fabric is a data bus. One would have been motivated to provide a secure stream protocol (Shanbhogue, [0002]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 2017061138) and further in view of Parhi et al ("Parhi," US 20190042711). 

Regarding claim 14, Sierra, Stephens and Lambert disclose the secure element of claim 9 
Sierra, Stephens and Lambert fail to explicitly disclose wherein the processor comprises a random number generator for determining the sequence of the data for the window of time.
However, in an analogous art, Parhi discloses wherein the processor comprises a random number generator for determining the sequence of the data for the window of time (Parhi, [0025], In the dynamic obfuscation approach in accordance with embodiments of the present disclosure, a random number R generated by a random number generator is combined with the trigger signal to break its predictability. The notation Ci*Ti*R represents a signal that is a function of the control signal Ci, trigger signal Ti and the random number R. The approaches for fixed, time-varying and dynamic obfuscation will be described before discussing the details of generating triggers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Parhi with the method and system of Sierra, Stephens and Lambert to include wherein the processor comprises a random number generator for determining the sequence of the data for the window of time. One would have been motivated to provide security to hardware through dynamic obfuscation (Parhi, [0019]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017), Stephens et al (“Stephens,” US 20170061138)  in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Sadhasivan et al ("Sadhasivan," US 20170272414). 

Regarding claim 15, Sierra, Stephens and Lambert disclose the secure element of claim 9. 
Sierra, Stephens and Lambert fail to explicitly disclose wherein the processor comprises a state machine.
However, in an analogous art, Sadhasivan discloses wherein the processor comprises a state machine (Sadhasivan, [0033], obfuscation state machine)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sadhasivan with the method and system of Sierra, Stephens and Lambert to include wherein the processor comprises a state machine. One would have been motivated to authenticate and enabling an electronic device (Sadhasivan, [0003]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Lee et al (“Lee,” US 20020108063). 

Regarding claim 21, Sierra, Stephens and Lambert disclose the secure element of claim 9. 
Sierra, Stephens and Lambert fail to further disclose wherein the processor comprises control logic to perform the obfuscation operations.
(Lee, [0005] describes the processor including control and logic circuitry to perform masking operations [obfuscation]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with the method and system of Sierra, Stephens and Lambert to include wherein the processor comprises control logic to perform the obfuscation operations. One would have been motivated to control processing cells to save on power (Lee, [0005])

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al (“Sierra,” US 20200336303 with a provisional filing date of 09/28/2017), Stephens et al (“Stephens,” US 20170061138) in view of Lambert et al (“Lambert,” US 20170061138) and further in view of Merugu et al (“Merugu,” US 20020152209)  

Regarding claim 22, Sierra, Stephens and Lambert disclose the secure element of claim 9. 
Sierra, Stephens and Lambert disclose wherein the processor executes software that direct the processor to perform the obfuscation operations, 
However, in an analogous art, Merugu discloses wherein the processor executes software that direct the processor to perform the obfuscation operations, (Merugu, [0086] describes a processor that executes control logic software to perform masking [obfuscation]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sadhasivan with the method 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES J WILCOX/           Examiner, Art Unit 2439   



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439